DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2021 has been entered.
This Office Action is responsive to the amendment filed with the RCE filed in 18 November 2021. As directed by the amendment: Claims 1, 3, 5, 6, 8-11, 13, 15, 16, and 18-24 have been amended, no claims have been cancelled, and no claims have been added.  Claims 20-24 were previously withdrawn due to a Restriction Requirement. Thus, Claims 1-19 are presently under consideration.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites, “monitor electrical activity of the patient's heart using one or more electrodes of the plurality of electrodes during delivery of ventricle from atrium (VfA) pacing therapy”. However, it is unclear as to what is intended by the limitation “ventricle from atrium (VfA) pacing therapy”, since the scope, structure, or specific method of “ventricle from atrium” is not defined within the claims. Therefore, this limitation is indefinite. As described in the Specification, it appears this is referring to pacing therapy using electrode(s) implanted within the atrium to deliver stimulation to the ventricle of the heart (e.g., Fig. 1; Pages 2, 7-8 of present Specification). For purposes of examination, the Examiner is interpreting this limitation to be “monitor electrical activity of the patient's heart using one or more electrodes of the plurality of electrodes during delivery of ventricle from atrium (VfA) pacing therapy, wherein VfA pacing therapy comprises delivery of pacing therapy from electrodes implanted within an atrium of the heart to a ventricle of the heart”.  Appropriate correction or clarification is required. Claims 2-10 are rejected for depending on Claim 1. 
Regarding Claim 11, the claim recites, “monitoring electrical activity of the patient's heart using one or more electrodes of a plurality of electrodes during delivery of ventricle from atrium (VfA) pacing therapy”. However, it is unclear as to what is intended by the limitation “ventricle from atrium (VfA) pacing therapy”, since the scope, structure, or specific method of “ventricle from atrium” is not defined within the claims. Therefore, this limitation is indefinite. As described in the Specification, it appears this is referring to pacing therapy using electrode(s) implanted within the atrium to deliver stimulation to the ventricle of the heart (e.g., Fig. 1; Pages 2, 7-8 of present Specification). For purposes of examination, the Examiner is interpreting this limitation to be “monitoring electrical activity of the patient's heart using one or more electrodes of a plurality of electrodes during delivery of ventricle from atrium (VfA) pacing therapy, wherein VfA pacing therapy comprises delivery of pacing therapy from electrodes implanted within an atrium of the heart to a ventricle of the heart”.  Appropriate correction or clarification is required. Claims 12-19 are rejected for depending on Claim 11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 11-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. (US Publication No. 2008/0027488, previously cited) in view of Mann et al. (US Patent No. 6,285,908), further in view of Hou et al. (US Publication No. 2014/0107723, previously cited). 
Regarding Claims 1, 2, 11, and 12, Coles et al. discloses a system and associated method comprising: electrode apparatus (Paragraph 0016, 0032, 0034) comprising a plurality of electrodes (103, Fig. 1, Paragraph 0024, 0026, 0032, 0034) to monitor electrical activity from tissue of a patient; and computing apparatus comprising processing circuitry (programmed CRT devices, Paragraph 0005, pacing programmer/analyzer, Paragraph 0016, Claim 17) and coupled to the electrode apparatus (Paragraph 0016, 0032, 0034) and configured to: receive a patient’s intrinsic A-V delay value (Abstract, Paragraph 00016- 0019),  monitor electrical activity of the patient's heart (Abstract, Paragraph 0005, 0017, 0020-0021, 0035, 0037) using one or more electrodes of the plurality of electrodes during delivery of pacing therapy (pacing, CRT, Abstract, Paragraph 0005, 0016-0017) at a plurality of diagnostic A-V delay values (determination of intrinsic A-V delay and optimization of A-V delay settings, Abstract, Paragraph 00016- 0019), wherein each of the plurality of diagnostic A-V delay values are less than the patient's currently measured intrinsic A-V delay (determination of intrinsic A-V delay and iteratively shortening the pacing A-V delay, Paragraph 0017, 0019); and determine whether the pacing therapy has influenced cardiac conduction  (determination of inhibition/fusion of ventricular conduction, Paragraph 0019, determination of electrical activity activation/conduction, Abstract, Paragraph 0020-0021, avoidance of loss of capture, Paragraph 0027-0029) based on the monitored electrical activity (Abstract, Paragraph 0005, 0017, 0020-0021, 0035, 0037) during delivery of pacing therapy at the plurality of diagnostic A-V delay values (determination of intrinsic A-V delay and optimization of A-V delay settings, Abstract, Paragraph 00016- 0019).  
Although Coles et al. discloses that the system and method determines whether the pacing therapy has influenced cardiac conduction (determination of inhibition/fusion of ventricular conduction, Paragraph 0019, determination of electrical activity activation/conduction, Abstract, Paragraph 0020-0021, avoidance of loss of capture, Paragraph 0027-0029) depending on the specific function/determination based on the monitored electrical activity (Abstract, Paragraph 0005, 0017, 0020-0021, 0035, 0037) during delivery of pacing therapy at the plurality of diagnostic A-V delay values (determination of intrinsic A-V delay and optimization of A-V delay settings, Abstract, Paragraph 00016- 0019), however, Coles et al. does not explicitly disclose wherein the system and method determines whether the pacing therapy has successfully captured the cardiac conduction system. Mann et al. teaches a system and method (Abstract) comprising both external monitoring electrodes attached to a patient’s skin (132, Fig. 1) and implanted pacing therapy electrodes (110, 112, Fig. 1), wherein the system receives a patient's intrinsic A-V delay value (Abstract; Col. 3, Lines 9-37; Col. 5, Line 60-Col. 6, Line 20; Col. 19, Line 4 -55),  monitors electrical activity of the patient's heart with the electrodes (Col. 7, Lines 5-50), wherein each of the plurality of diagnostic A-V delay values are less than the patient's intrinsic A-V delay value (460, Fig. 8; 410, Fig. 7; Col. 3, Lines 9-37; Col. 5, Line 60-Col. 6, Line 20; Col. 19, Line 4 -55); and wherein the system specifically determines whether the pacing therapy has successfully captured the cardiac conduction system based on the monitored electrical activity during the pacing (Col. 3, Lines 9-37; Col. 5, Line 60-Col. 6, Line 20; Col. 7, Lines 7-15, 55-65, Col. 15, Line 50 – Col. 16, Line 67; Col. 20, Line 5-35).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to explicitly determine whether the pacing therapy has successfully captured the cardiac conduction system, as taught by Mann et al., in the system and method disclosed by Coles et al., in order to optimize the pacing therapy in real-time based on the evaluation of the sensed data in order to ensure that the cardiac conduction system has been sufficiently engaged, in order to prevent unnecessary postponements to adjustments due to adverse events during cardiac pacing therapy, as also taught by Mann et al. (Col. 2, Line 58 – Col. 3, Line 19). 
Although Coles et al. discloses ventricular and atrial pacing (102, 106, Fig. 6, Paragraph 0011, 0021, 0025) during pacing therapy (NOTE: see 35 USC 112(b) rejections made above for interpretation of this limitation), Coles et al. does not disclose a VfA pacing therapy apparatus, wherein the VfA pacing therapy apparatus comprises a tissue- piercing electrode implantable from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body to deliver the VfA pacing therapy to the left ventricle in the basal and/or septal region of the left ventricular myocardium of the patient's heart.  Hou et al. teaches a system comprising a VfA pacing therapy apparatus (300, Fig. 1, 350, Fig. 3C, Paragraph 0016, 0088, 0071, 0074), wherein the VfA pacing therapy apparatus comprises a tissue-piercing electrode (312, 314, 316, 310, Fig. 3A, Paragraph 0073) implantable from the triangle of Koch region of the right atrium (Paragraph 0019, 0071, 0075, 0081, 0083) through the right atrial endocardium and central fibrous body (anatomical structures of the heart, 41, Fig. 1, Paragraph 0071, 0075, 0081, 0083) to deliver the VfA pacing therapy (Paragraph 0016, 0088, 0071, 0074-0076) to the left ventricle in the basal and/or septal region of the left ventricular myocardium of the patient's heart (Hisian/para-Hisian and septal pacing, Paragraph 0017, 0019, 0071, 0075, 0081, 0083).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to including a VfA pacing therapy apparatus, wherein the VfA pacing therapy apparatus comprises a tissue- piercing electrode implantable from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body to deliver the VfA pacing therapy to the left ventricle in the basal and/or septal region of the left ventricular myocardium of the patient's heart, as taught by Hou et al., as the pacing therapy apparatus in the system and method disclosed by Coles et al. and Mann et al. in combination, in order to avoid the need for implantation of electrodes in multiple chambers of the heart, and to eliminate the need for elongate lead systems, in order to decrease the risk of infection, Twiddler’s syndrome, thrombosis, and other complications, as expressly taught by Hou et al. (Paragraph 0009-0011). 
Regarding Claims 3 and 13, Coles et al. discloses the system and associated method further wherein each of the plurality of diagnostic A-V delay values are less than the patient's currently measured intrinsic A-V delay (determination of intrinsic A-V delay and iteratively shortening the pacing A-V delay, Paragraph 0017, 0019), wherein the longest diagnostic A-V delay of the plurality of diagnostic A-V delay values is initially 20ms less than the patient's intrinsic A-V delay (Paragraph 0017), and iteratively decreased (Paragraph 0017). Coles et al. does not specifically disclose wherein the longest diagnostic A-V delay of the plurality of diagnostic A-V delay values is less than or equal to 70% of the patient's intrinsic A-V delay.  However, this percentage would be dependent upon the initial intrinsic A-V delay of the patient – for example, if the initial intrinsic A-V delay of the patient was 60ms, then the initial diagnostic A-V delay disclosed by Coles et al. would be less than 70% (40ms). Coles et al. further discloses that the A-V delay optimization must maintain a consistently paced ventricular rhythm without inhibiting or fusing with the ventricular beat (Paragraph 0019, 0017), without truncating the atrial contribution to LV filling (Paragraph 0019, 0017), and without diastolic mitral regurgitation (Paragraph 0019, 0017). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the longest diagnostic A-V delay of the plurality of diagnostic A-V delay values to be specifically less than or equal to 70% of the patient's intrinsic A-V delay, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205, USPQ215 (CCPA 1980). 
Regarding Claims 7 and 17, Coles et al. discloses the system and associated method further wherein the plurality of electrodes comprises one or more implantable electrodes (103, Fig. 1, Paragraph 0024, 0026, 0032, 0034).  
Regarding Claims 8 and 18, Coles et al. discloses the system and associated method further wherein delivery of pacing therapy at a plurality of diagnostic A-V delay values comprises decreasing the diagnostic A-V delay over time (determination of intrinsic A-V delay and iteratively shortening the pacing A-V delay, Paragraph 0017, 0019), and wherein determining whether the pacing therapy has influenced cardiac conduction (determination of inhibition/fusion of ventricular conduction, Paragraph 0019, determination of electrical activity activation/conduction, Abstract, Paragraph 0020-0021, avoidance of loss of capture, Paragraph 0027-0029)  based on the monitored electrical activity  (Abstract, Paragraph 0005, 0017, 0020-0021, 0035, 0037) during delivery of pacing therapy at the plurality of diagnostic A-V delay values comprises determining that the pacing therapy has not influenced cardiac conduction (determination of inhibition/fusion of ventricular conduction, Paragraph 0019, determination of electrical activity activation/conduction, Abstract, Paragraph 0020-0021, avoidance of loss of capture, Paragraph 0027-0029) if one or both of cardiac signal morphology and duration of the monitored electrical activity changes (IACT determination and comparison for further A-V delay and pacing optimization, Paragraph 0033-0038, 0017, 0020-0021, issuing alert/alarm if IACT differs and re-performing optimization, Paragraph 0037, waveform determination, Paragraph 0033, 0035) as the presently applied diagnostic A-V delay decreases.  
Although Coles et al. discloses that the system and method determines whether the pacing therapy has influenced cardiac conduction (determination of inhibition/fusion of ventricular conduction, Paragraph 0019, determination of electrical activity activation/conduction, Abstract, Paragraph 0020-0021, avoidance of loss of capture, Paragraph 0027-0029) depending on the specific function/determination based on the monitored electrical activity (Abstract, Paragraph 0005, 0017, 0020-0021, 0035, 0037) during delivery of pacing therapy at the plurality of diagnostic A-V delay values (determination of intrinsic A-V delay and optimization of A-V delay settings, Abstract, Paragraph 00016- 0019), however, Coles et al. does not explicitly disclose wherein the system and method determines whether the pacing therapy has successfully captured or not captured the cardiac conduction system. Mann et al. teaches a system and method (Abstract) comprising both external monitoring electrodes attached to a patient’s skin (132, Fig. 1) and implanted pacing therapy electrodes (110, 112, Fig. 1), wherein the system receives a patient's intrinsic A-V delay value (Abstract; Col. 3, Lines 9-37; Col. 5, Line 60-Col. 6, Line 20; Col. 19, Line 4 -55),  monitors electrical activity of the patient's heart with the electrodes (Col. 7, Lines 5-50), wherein each of the plurality of diagnostic A-V delay values are less than the patient's intrinsic A-V delay value (460, Fig. 8; 410, Fig. 7; Col. 3, Lines 9-37; Col. 5, Line 60-Col. 6, Line 20; Col. 19, Line 4 -55); and wherein the system specifically determines whether the pacing therapy has successfully captured or not captured the cardiac conduction system based on the monitored electrical activity during the pacing (Col. 3, Lines 9-37; Col. 5, Line 60-Col. 6, Line 20; Col. 7, Lines 7-15, 55-65, Col. 15, Line 50 – Col. 16, Line 67; Col. 20, Line 5-35).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to explicitly determine whether the pacing therapy has successfully captured or not captured the cardiac conduction system, as taught by Mann et al., in the system and method disclosed by Coles et al., in order to optimize the pacing therapy in real-time based on the evaluation of the sensed data in order to ensure that the cardiac conduction system has been sufficiently engaged, in order to prevent unnecessary postponements to adjustments due to adverse events during cardiac pacing therapy, as also taught by Mann et al. (Col. 2, Line 58 – Col. 3, Line 19). 
Furthermore, although Coles et al. discloses ventricular and atrial pacing (102, 106, Fig. 6, Paragraph 0011, 0021, 0025) during pacing therapy, Coles et al. does not disclose a VfA pacing therapy apparatus.  Hou et al. teaches a system comprising a VfA pacing therapy apparatus (300, Fig. 1, 350, Fig. 3C, Paragraph 0016, 0088, 0071, 0074), wherein the VfA pacing therapy apparatus comprises a tissue-piercing electrode (312, 314, 316, 310, Fig. 3A, Paragraph 0073) implantable from the triangle of Koch region of the right atrium (Paragraph 0019, 0071, 0075, 0081, 0083) through the right atrial endocardium and central fibrous body (anatomical structures of the heart, 41, Fig. 1, Paragraph 0071, 0075, 0081, 0083) to deliver the VfA pacing therapy (Paragraph 0016, 0088, 0071, 0074-0076) to the left ventricle in the basal and/or septal region of the left ventricular myocardium of the patient's heart (Hisian/para-Hisian and septal pacing, Paragraph 0017, 0019, 0071, 0075, 0081, 0083).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to including a VfA pacing therapy apparatus, as taught by Hou et al., as the pacing therapy apparatus in the system and method disclosed by Coles et al. and Mann et al. in combination, in order to avoid the need for implantation of electrodes in multiple chambers of the heart, and to eliminate the need for elongate lead systems, in order to decrease the risk of infection, Twiddler’s syndrome, thrombosis, and other complications, as expressly taught by Hou et al. (Paragraph 0009-0011).
Regarding Claims 9 and 19, Coles et al. discloses the system and associated method further wherein the computing apparatus (programmed CRT devices, Paragraph 0005, pacing programmer/analyzer, Paragraph 0016, Claim 17) is further configured to determine A-V block (complete heart block and AV block, Paragraph 0017) based on the monitored electrical activity (Abstract, Paragraph 0005, 0017, 0020-0021, 0035, 0037) during delivery of pacing therapy at the plurality of diagnostic A-V delay values.  However, although Coles et al. discloses ventricular and atrial pacing (102, 106, Fig. 6, Paragraph 0011, 0021, 0025) during pacing therapy, Coles et al. does not disclose a VfA pacing therapy apparatus.  Hou et al. teaches a system comprising a VfA pacing therapy apparatus (300, Fig. 1, 350, Fig. 3C, Paragraph 0016, 0088, 0071, 0074), wherein the VfA pacing therapy apparatus comprises a tissue-piercing electrode (312, 314, 316, 310, Fig. 3A, Paragraph 0073) implantable from the triangle of Koch region of the right atrium (Paragraph 0019, 0071, 0075, 0081, 0083) through the right atrial endocardium and central fibrous body (anatomical structures of the heart, 41, Fig. 1, Paragraph 0071, 0075, 0081, 0083) to deliver the VfA pacing therapy (Paragraph 0016, 0088, 0071, 0074-0076) to the left ventricle in the basal and/or septal region of the left ventricular myocardium of the patient's heart (Hisian/para-Hisian and septal pacing, Paragraph 0017, 0019, 0071, 0075, 0081, 0083).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to including a VfA pacing therapy apparatus, as taught by Hou et al., as the pacing therapy apparatus in the system and method disclosed by Coles et al. and Mann et al. in combination, in order to avoid the need for implantation of electrodes in multiple chambers of the heart, and to eliminate the need for elongate lead systems, in order to decrease the risk of infection, Twiddler’s syndrome, thrombosis, and other complications, as expressly taught by Hou et al. (Paragraph 0009-0011).
Claims 4 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. in view of Mann et al., further in view of Hou et al., further in view of Groenewegen et al. (US Publication No. 2002/0026220, previously cited). 
Regarding Claims 4 and 14, Coles et al., Mann et al., and Hou et al. in combination do not specifically disclose wherein the plurality of electrodes comprises a plurality of surface electrodes positioned in an array configured to be located proximate skin of a torso of the patient.  Groenewegen et al. teaches monitoring cardiac electrical activity (Abstract) using a system and method comprising a plurality of electrodes comprises a plurality of surface electrodes (100, 112, Fig. 5a) positioned in an array configured to be located proximate skin of a torso of the patient (Paragraph 0027, 0045-0047). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of surface electrodes positioned in an array configured to be located proximate skin of a torso of the patient, as taught by Groenewegen et al., in the system and method disclosed by Coles et al., Mann et al., and Hou et al. in combination, in order to noninvasively monitor the cardiac electrical activity, in order to eliminate the risks and accuracy issues of internally monitored cardiac systems.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Coles et al. in view of Mann et al., further in view of Hou et al., further in view of Markowitz et al. (US Publication. No. 5,601,615, previously cited). 
Regarding Claim 10, Coles et al. discloses the system and associated method further wherein the computing apparatus (programmed CRT devices, Paragraph 0005, pacing programmer/analyzer, Paragraph 0016, Claim 17) is further configured to determine A-V block (complete heart block and AV block, Paragraph 0017) based on the monitored electrical activity (Abstract, Paragraph 0005, 0017, 0020-0021, 0035, 0037) during delivery of pacing therapy at the plurality of diagnostic A-V delay values. However, Coles et al., Mann et al., and Hou et al. in combination do not specifically disclose wherein determining A-V block at the plurality of diagnostic A-V delay values if one or all of dyssynchrony, cardiac signal morphology, and cardiac signal duration of the monitored electrical activity remains consistent as the presently applied diagnostic A-V delay decreases; and one or all of a dyssynchrony metric, cardiac signal morphology metric, and cardiac signal duration of the monitored electrical activity are above a selected A-V block threshold.
However, Markowitz et al. teaches a pacing therapy system (Abstract) wherein A-V block is determined if a cardiac signal duration of the monitored electrical activity remains consistent as a set A-V delay decreases (Abstract, Col. 3, Line 55 – Col. 4, Line 5, Col. 10, Lines 1-40, Col. 11, Lines 30-50, Col. 12, Lines 8-22, Flowchart of Fig. 4); and a cardiac signal duration of the monitored electrical activity are above a selected A-V block threshold (Abstract, Col. 3, Line 55 – Col. 4, Line 5, Col. 10, Lines 1-40, Col. 11, Lines 30-50, Col. 12, Lines 8-22, Flowchart of Fig. 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine A-V block at the plurality of diagnostic A-V delay values  if a cardiac signal duration of the monitored electrical activity remains consistent as a set A-V delay decreases; and a cardiac signal duration of the monitored electrical activity are above a selected A-V block threshold, as taught by Markowitz et al., in the system and method disclosed by Coles et al., Mann et al., and Hou et al. in combination,  in order to accurately determine cardiac capture for pacing systems without specialized equipment, as also taught by Markowitz et al. (Abstract, Col. 2, Line 59-Col. 3, Line 20). 

Allowable Subject Matter
Claims 5, 6, 15, and 16 would be allowable if rewritten to overcome the 35 USC 112(b)/pre-AIA  second paragraph rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. It is noted that the allowable subject matter is based on the interpretation of the indefinite limitations as stated in the 35 USC 112(b)/pre-AIA  second paragraph rejections above.

Response to Arguments
The previous provisional Double Patenting rejections have been withdrawn due to the amendments made to the present claims in the RCE filed 18 November 2021, as well as the amendments made to the claims in co-pending Application No. 16/815120, which substantially alter the scope of both sets of claims in order to overcome the previous Double Patenting rejections. 
The previous 35 USC 112(b)/pre-AIA  second paragraph rejections of Claims 1-19 as made in the previous Final Rejection Office Action mailed 20 August 2021 have been withdrawn due to the Applicant’s amendments to the claims as in the RCE filed 18 November 2021. However, new 35 USC 112(b)/pre-AIA  second paragraph rejections of Claims 1-19 have been made above. 
The Applicant's arguments filed in the RCE filed 18 November 2021 with respect to the previous 35 USC 103 rejections of Claims 1-19 have been fully considered. 
The Applicant argues (Pages 14-15 of RCE):
Applicant submits that the Present Application (U.S. Pat. App. Pub. No. 2020/0306546) and cited reference Ghosh et al. (U.S. Pat. App. Pub. No. 2019/0290909) were, not later than the effective filing date of the claimed invention in Present Application, owned by or subject to an obligation of assignment to Medtronic, Inc.  
Pursuant to 35 U.S.C. § 102(b)(2)(c), Applicant submits that Examiner's 35 U.S.C. § 103 rejection of claims 5, 6, 15, and 16 is hereby overcome because cited reference Ghosh et al. is not qualifying prior art, and respectfully requests withdrawal of this rejection. 

The Examiner agrees with these arguments, and therefore the previous 35 USC 103 rejections of Claims 5, 6, 15, and 16 with respect to the Ghosh et al. reference have been withdrawn. Claims 5, 6, 15, and 16 would be allowable if rewritten to overcome the 35 USC 112(b)/pre-AIA  second paragraph rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. It is noted that the allowable subject matter is based on the interpretation of the indefinite limitations as stated in the 35 USC 112(b)/pre-AIA  second paragraph rejections above.
The Applicant specifically argues (Pages 10-13 of RCE) that the previously cited Coles et al. reference does not disclose all of the claimed elements of independent Claims 1 and 11, particularly “determine whether the VfA pacing therapy has captured the cardiac conduction system based on the monitored electrical activity during delivery of VfA pacing therapy”, as recited in Claim 1 and similar limitations in Claim 11 (emphasis added). Applicant particularly argues (Pages 10-11 of RCE):
Nothing in such cited paragraphs of Coles et al., however, describes determination of capture of the cardiac conduction system. Instead, such cited paragraphs of Coles et al. appear to be focused on determining A-V intervals for traditional myocardial pacing without any description regarding (a) capture generally and (b) determinization of whether such traditional myocardial pacing has captured the cardiac conduction system as opposed to capture of other cardiac tissue. As a result, Coles et al. appears irrelevant to the present claims. 

The Examiner agrees with these persuasive arguments. However, new 35 USC 103 rejections have been made above with the addition of new reference Mann et al. Although the Examiner agrees that Coles et al. does not explicitly disclose wherein the system and method determines whether the pacing therapy has successfully captured the cardiac conduction system, the Examiner maintains (and is stated by the Applicant, see Pages 10-13 of RCE) that Coles et al. does disclose that the system and method determines whether the pacing therapy has influenced cardiac conduction (determination of inhibition/fusion of ventricular conduction, Paragraph 0019, determination of electrical activity activation/conduction, Abstract, Paragraph 0020-0021, avoidance of loss of capture, Paragraph 0027-0029) depending on the specific function/determination based on the monitored electrical activity (Abstract, Paragraph 0005, 0017, 0020-0021, 0035, 0037) during delivery of pacing therapy at the plurality of diagnostic A-V delay values (determination of intrinsic A-V delay and optimization of A-V delay settings, Abstract, Paragraph 00016- 0019). Furthermore, newly cited Mann et al. teaches a system and method (Abstract) comprising both external monitoring electrodes attached to a patient’s skin (132, Fig. 1) and implanted pacing therapy electrodes (110, 112, Fig. 1), wherein the system receives a patient's intrinsic A-V delay value (Abstract; Col. 3, Lines 9-37; Col. 5, Line 60-Col. 6, Line 20; Col. 19, Line 4 -55),  monitors electrical activity of the patient's heart with the electrodes (Col. 7, Lines 5-50), wherein each of the plurality of diagnostic A-V delay values are less than the patient's intrinsic A-V delay value (460, Fig. 8; 410, Fig. 7; Col. 3, Lines 9-37; Col. 5, Line 60-Col. 6, Line 20; Col. 19, Line 4 -55); and wherein the system specifically determines whether the pacing therapy has successfully captured the cardiac conduction system based on the monitored electrical activity during the pacing (Col. 3, Lines 9-37; Col. 5, Line 60-Col. 6, Line 20; Col. 7, Lines 7-15, 55-65, Col. 15, Line 50 – Col. 16, Line 67; Col. 20, Line 5-35).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to explicitly determine whether the pacing therapy has successfully captured the cardiac conduction system, as taught by Mann et al., in the system and method disclosed by Coles et al., in order to optimize the pacing therapy in real-time based on the evaluation of the sensed data in order to ensure that the cardiac conduction system has been sufficiently engaged, in order to prevent unnecessary postponements to adjustments due to adverse events during cardiac pacing therapy, as also taught by Mann et al. (Col. 2, Line 58 – Col. 3, Line 19). Therefore, Claims 1 and 11 remain rejected as described in detail above. 
No additional specific arguments were presented with respect to the previous 35 USC 103 rejections of Claims 2-4, 10, 12-14, and 17-19, nor particularly with respect to the previously cited Groenewegen et al., Hou et al., or Markowitz et al. references.  Therefore, Claims 1-19 remain rejected as described in detail above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA M. BAYS/Examiner, Art Unit 3792